Case: 18-12678   Date Filed: 09/02/2020   Page: 1 of 18



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12678
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:16-cr-00422-JDW-MAP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

WILLIAM HAROLD WRIGHT, JR.,
a.k.a. William Wright,
a.k.a. "Flat Top",

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 2, 2020)

Before MARTIN, ROSENBAUM, and ED CARNES, Circuit Judges.

PER CURIAM:
                Case: 18-12678        Date Filed: 09/02/2020        Page: 2 of 18



       William Harold Wright, Jr. appeals his convictions and sentences for one

count of conspiracy to possess heroin with intent to distribute it and six counts of

possessing heroin and aiding and abetting another in possessing it with intent to

distribute it. He challenges the sufficiency of the indictment, the district court’s

finding that he knowingly and voluntarily waived his right to counsel, and the

application of a sentencing enhancement based on his co-conspirator’s use of a

firearm. 1

                                                 I.

       We first consider Wright’s argument that the district court erred by denying

his motion to dismiss the indictment because it did not sufficiently inform him of

the charges against him. Count One of the indictment alleged that Wright, “[f]rom

an unknown date, which was at least in 2015, through on or about September 28,

2016, in the Middle District of Florida and elsewhere . . . knowingly and willfully

conspire[d] and agree[d] with other persons both known and unknown to the Grand

Jury, to possess with intent to distribute and to distribute” a kilogram or more of

       1
          Although he is represented by appointed counsel in this appeal, Wright filed pro se a
letter asking us to take “judicial notice” of certain arguments he had asked counsel to raise in his
appellate brief. He then filed another letter challenging the sufficiency of his indictment,
complaining about his appellate counsel’s performance, and asking this Court to issue an
opinion. We have already denied Wright’s motion for substitution of counsel and his motion for
reconsideration of that denial. Because Wright is represented by counsel on appeal, pro se
filings are not permitted. See 11th Cir. R. 25-1 (“When a party is represented by counsel, the
clerk may not accept filings from the party.”). Even if we were to consider the documents that
he has submitted pro se, we note that “a criminal defendant’s appellate counsel is not required to
raise all nonfrivolous issues on appeal.” Payne v. United States, 566 F.3d 1276, 1277 (11th Cir.
2009).
                                                 2
              Case: 18-12678     Date Filed: 09/02/2020    Page: 3 of 18



heroin, in violation of 21 U.S.C §§ 841(b)(1)(A), 846. Counts Two through Seven

alleged that Wright, “[o]n or about [a specific date], in the Middle District of

Florida . . . knowingly and intentionally possess[ed], and aid[ed] and abet[ted]

another in possessing, with intent to distribute” heroin, in violation of § 841(a)(1),

(b)(1) and 18 U.S.C. § 2. The dates for the charged substantive offenses were all

between October 22, 2015, and July 27, 2016.

      Wright moved to dismiss the indictment. He argued that the indictment was

deficient because it failed to specify the location of the conspiracy or name his

co-conspirators and also because it provided an “open ended” date for the

conspiracy. And he argued that the substantive counts failed to allege whom he

aided and abetted or in what way. The district court found the indictment

sufficient and denied the motion.

      Wright reasserts on appeal the arguments that he made in the district court.

He also contends for the first time that there was a fatal variance in the indictment

because the government presented evidence at trial that the conspiracy began in

2014 instead of in 2015.

      Whether an indictment sufficiently alleges an offense is a question of law

that we review de novo. United States v. Steele, 178 F.3d 1230, 1233 (11th Cir.

1999). “An indictment is sufficient if it: (1) presents the essential elements of the

charged offense, (2) notifies the accused of the charges to be defended against, and


                                           3
               Case: 18-12678       Date Filed: 09/02/2020      Page: 4 of 18



(3) enables the accused to rely upon a judgment under the indictment as a bar

against double jeopardy for any subsequent prosecution for the same offense.” Id.

at 1233–34 (quotation marks omitted). “The validity of an indictment is governed

by practical, not technical considerations.” United States v. Varkonyi, 645 F.2d
453, 456 (5th Cir. Unit A May 1981).2 The appropriate question is whether the

indictment “conforms to minimal constitutional standards.” Id. Wright’s

indictment did.

        “An indictment charging a conspiracy under 21 U.S.C. § 846 need not be as

specific as an indictment charging a substantive count.” United States v. Pease,

240 F.3d 938, 943 (11th Cir. 2001) (quotation marks omitted). We have held that

alleging an offense occurred within a judicial district is sufficient to describe the

location of the offense. See United States v. Yonn, 702 F.2d 1341, 1348 (11th Cir.

1983). Wright’s indictment alleged that he committed crimes in the Middle

District of Florida. And we have held that “absent a discovery order, the

[government] has no general obligation to disclose the names of unindicted co-

conspirators who will not be called as witnesses.” United States v. White, 846
F.2d 678, 693 (11th Cir. 1988); cf. United States v. Martinez, 96 F.3d 473, 477

(11th Cir. 1996) (upholding a defendant’s conviction where the indictment alleged


       2
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.

                                              4
              Case: 18-12678     Date Filed: 09/02/2020    Page: 5 of 18



that the defendant conspired with “unknown persons”). While Wright’s indictment

did not name specific co-conspirators, the district court noted that the government

identified the co-conspirators it intended to call as witnesses, and during discovery

Wright sought information for purposes of cross-examining and impeaching those

witnesses. Wright’s indictment was sufficient as to the conspiracy charge even

though it did not specify a location narrower than the Middle District of Florida

and did not list his co-conspirators by name.

      We also have upheld as sufficient an indictment alleging that the defendants

engaged in a conspiracy occurring “[f]rom on or about January, 1978 to on or

about December 1981, the exact dates being to the Grand Jury unknown.” United

States v. Harrell, 737 F.2d 971, 974–75 & n.3 (11th Cir. 1984); accord Pease, 240
F.3d at 943 & n.4 (holding that an indictment was sufficient when it alleged that

the defendant had conspired to distribute drugs with other persons known and

unknown to the grand jury, from an unknown start date to a specified end date).

Wright’s indictment alleged that he conspired with others to possess a kilogram or

more of heroin with the intent to distribute it beginning “at least in 2015” and

continuing “through on or about September 28, 2016.” Wright relies on a Ninth

Circuit decision, United States v. Cecil, 608 F.2d 1294, 1295 (9th Cir. 1979), but

even if that decision were binding authority, it does not fit these facts. In Cecil, the

Ninth Circuit held that an indictment charging a drug conspiracy “beginning on or


                                           5
              Case: 18-12678      Date Filed: 09/02/2020    Page: 6 of 18



before July, 1975 and continuing on or after October, 1975” was insufficient

because it was “open-ended in both directions.” Id. at 1297. Wright’s indictment,

by contrast, was not open-ended in both directions: it included an end date of “on

or about September 28, 2016.” The start date of “at least in 2015,” along with the

specific end date and the dates of the substantive charges, provided enough notice

to Wright of the dates of the alleged conspiracy to “conform[ ] to minimal

constitutional standards.” Varkonyi, 645 F.2d at 456.

      The substantive offenses were also sufficiently alleged because Wright’s

indictment did not have to specify the names of the people he aided and abetted or

how he did it. See United States v. Martin, 747 F.2d 1404, 1407 (11th Cir. 1984)

(explaining that “[a]iding and abetting need not be specifically alleged in the

indictment”); see also United States v. Sharpe, 438 F.3d 1257, 1263 n.3 (11th Cir.

2006) (“It is not necessary for an indictment to allege in detail the factual proof

that will be relied upon to support the charges.” (alteration and quotation marks

omitted)).

      Wright also contends that there was a fatal variance between the allegations

of the indictment and the evidence presented at trial. He did not raise that

contention in the district court, so we review it only for plain error. See United

States v. De La Garza, 516 F.3d 1266, 1269 (11th Cir. 2008). Wright must show

that an error occurred, that the error was plain, that the error affected his


                                           6
                Case: 18-12678       Date Filed: 09/02/2020      Page: 7 of 18



substantial rights, and that the failure to correct the error would seriously affect the

fairness of the judicial proceeding. Id. Wright cannot show any error, so he

cannot establish plain error.

       The evidence at trial showed that the conspiracy existed in 2014, which

Wright asserts was before the 2015 start date as charged in the indictment. 3 But

the indictment did not allege that the conspiracy started in 2015. Instead it alleged

that the conspiracy began “at least in 2015,” which means that it may have begun

before 2015. Evidence that the conspiracy already existed in 2014 is not

inconsistent with the time period alleged in the indictment. See United States v.

Gold, 743 F.2d 800, 813 (11th Cir. 1984) (explaining that a “variance exists where

the evidence at trial proves facts different from those alleged in the indictment, as

opposed to facts which, although not specifically mentioned in the indictment, are

entirely consistent with its allegations”). And we have held that when the

government proves at trial that the defendant committed a crime before the

indictment was returned and within the statute of limitations, the allegation of a

different date in the indictment is generally not a fatal variance. United States v.

Grapp, 653 F.2d 189, 195 (5th Cir. 1981); see also United States v. Roberts, 308
F.3d 1147, 1156 (11th Cir. 2002) (“[We] will not disturb a conviction due to a


       3
         A witness named Jerry Cunningham testified at trial that Wright paid him to transport
shipping crates in 2014. The government relied in part on this testimony to establish that the
conspiracy existed in 2014.
                                               7
                 Case: 18-12678       Date Filed: 09/02/2020        Page: 8 of 18



variance between the date the indictment alleges the offense occurred and the date

the proof shows that it occurred if the date shown at trial falls within the statute of

limitations and before the return of the indictment.”). Because the statute of

limitations for a violation of 21 U.S.C. § 846 is five years, see 18 U.S.C. § 3282(a),

and the indictment was returned in 2016, proof at trial of the conspiracy having

existed as early as 2014 was not fatal.

                                                II.

      Wright also contends that the district court erred by finding that he

knowingly and voluntarily waived his right to counsel. He challenges the

adequacy of the court’s pretrial Faretta 4 inquiry and argues that the court should

have conducted a second inquiry before sentencing.

      The record shows that Wright has a history of being dissatisfied with his

representation: five different counsel and six appointments and discharges within

the span of less than two years. On the same day that a criminal complaint was

filed against him, Wright was appointed counsel. A few weeks after that, Wright

retained counsel, and appointed counsel’s motion to withdraw was granted. About

a month later, Wright and his retained counsel agreed that counsel should withdraw

from representation, and after conducting a hearing, the court granted their mutual



      4
          Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525 (1975).


                                                 8
              Case: 18-12678       Date Filed: 09/02/2020   Page: 9 of 18



request and a continuance of the trial. The court appointed Wright’s third attorney,

Timothy Fitzgerald, to represent him.

      Two months later, citing disagreements related to discovery and the filing of

motions, Wright filed a motion asking that Fitzgerald be discharged and new

counsel appointed. The court denied the motion, finding no good cause to

discharge Fitzgerald. It also warned Wright that if he “continue[d] to reject

competent counsel through his uncooperative behavior (or his explicit renunciation

of counsel), the Court may, in its discretion, conclude [he] has voluntarily waived

his right to counsel.” Wright filed two more motions to replace Fitzgerald as

counsel, and the court construed the second motion as a request to proceed pro se

and scheduled a Faretta inquiry.

      At that inquiry the court found that Wright had “given [it] no reason, now or

in the past, to remove [] Fitzgerald.” The court asked Wright if he wanted to

continue with Fitzgerald or represent himself. Wright responded that he did not

want to do either and that the court was forcing him to proceed pro se. The court

and Wright then had a lengthy colloquy on the subject. The court reviewed with

Wright the charges against him and the penalties he faced, and it asked Wright if

he had ever represented himself in a criminal case. Wright said that he had. Then

came these questions and answers:

      THE COURT: Do you understand that if you represent yourself,
      you’re on your own?
                                            9
      Case: 18-12678    Date Filed: 09/02/2020   Page: 10 of 18



THE DEFENDANT: Yes, I understand that.
THE COURT: And that the court is not going to tell you how to try
your case or give you advice on how to try your case?
THE DEFENDANT: Yes.
THE COURT: Are you familiar with the rules of evidence?
THE DEFENDANT: Yes, I am.
THE COURT: Do you understand that during the course of the trial
the court rules on matters of evidence or objections?
THE DEFENDANT: Excuse me, Judge Your Honor, I think I [will]
probably retain an attorney before we even get that far, but —
THE COURT: Let me explain to you — because you’ve told me that
you want to represent yourself.
THE DEFENDANT: Go ahead.
THE COURT: Do you understand that when the court makes a ruling,
that you’ll have to abide by that ruling.
THE DEFENDANT: Yes, sir.
THE COURT: We’ve discussed earlier about the Rules of Criminal
Procedure. I talked about Rule 16. Are you familiar with the Rules of
Criminal Procedure?
THE DEFENDANT: Yes.
THE COURT: Do you understand that those rules govern the way the
court structures the trial?
THE DEFENDANT: Yes, I do.
THE COURT: And that they’ll be applied equally to you as they
would be the government?
THE DEFENDANT: Yes, I do.
THE COURT: At our January hearing I told you that I did not think it
was a good idea for you to represent yourself and at that time you
agreed.
THE DEFENDANT: Well, I don’t have a choice in this matter, Judge
Your Honor.
THE COURT: No, you have a choice.
THE DEFENDANT: No, I don’t have a choice. I might well be
representing myself if I’m getting represented by somebody that’s not
giving me — I mean, what else am I going to do? I mean, like I say,
all my rights is being denied, you know, technically denied. My right
to file motions is being denied. My right to reply to the prosecutor’s
response is being denied. Everything is being denied.
        ...


                                  10
               Case: 18-12678       Date Filed: 09/02/2020      Page: 11 of 18



       THE COURT: So I’ll ask you one more time: Is it your desire to
       represent yourself?
       THE DEFENDANT: Yes, yes, yes.
       THE COURT: All right. I find that you have knowingly and
       voluntarily waived your right to counsel and that you elect to proceed
       pro se.

       The court found that Wright had “rejected his competent, conflict-free

counsel and instead elected to represent himself . . . [and] ha[d] chosen a deliberate

course of conduct — to ignore his appointed counsel and to represent himself with

full knowledge of the consequences that choice brings.” The court noted that “[t]o

say that [Wright] has been uncooperative with his lawyers, past and present, would

be a flattering characterization of his behavior towards them.”

       After just two months of representing himself, however, Wright again filed a

motion requesting the appointment of new counsel. After the court denied the

motion, Wright “reluctantly” asked to have Fitzgerald reappointed. The court

granted the motion and appointed Fitzgerald as counsel for a second time. It didn’t

last long. Less than a month later, Wright filed a motion to discharge Fitzgerald

and be appointed new counsel. The court discharged Fitzgerald but denied

Wright’s request for new counsel, finding that his waiver of counsel still stood. 5

On the second day of trial, Wright requested the appointment of standby trial

counsel. The court appointed Kevin Beck.


       5
        The court later appointed new standby counsel for the limited purpose of assisting
Wright with accessing digital discovery.
                                              11
             Case: 18-12678     Date Filed: 09/02/2020    Page: 12 of 18



      After the jury found Wright guilty of all charges, the court changed Beck’s

role, appointing him to represent Wright at sentencing. But Wright filed a motion

to discharge Beck and be appointed new counsel, arguing that Beck had deterred

him from filing certain motions. The court held a hearing on the motion and found

no good cause to discharge Beck. The court then advised Wright as follows:

      THE COURT: You have two choices: You can represent yourself or
      you can let Mr. Beck represent you. . . . Those are the only two
      choices you have. That’s under Eleventh Circuit and United States
      Supreme Court authority. You must let me know what your choices
      are.
      MR. WRIGHT: Judge Your Honor, I’m not having him represent me
      and I’m not going to waive my right to counsel.
      THE COURT: You have already waived your right to counsel, I’ve
      made that determination . . .
      MR. WRIGHT: I never waived my right to counsel, Judge.
      THE COURT: That’s your position. You can tell the Eleventh Circuit
      about it, sir.

      The court dismissed Beck as counsel and found that Wright had “waived his

right to be represented [by] appointed counsel by going through[,] by [its] count[,]

six different lawyers, knowing full well that if he chose to dismiss or attempt to

dismiss another court-appointed counsel, he would be on his own.” The court held

the sentence hearing four days later.

      Wright does not challenge the finding that there was no good cause to

discharge Fitzgerald or Beck. Instead, he contends that he did not knowingly and

voluntarily waive his right to counsel.



                                          12
               Case: 18-12678       Date Filed: 09/02/2020       Page: 13 of 18



       A district court’s conclusion that a defendant knowingly and voluntarily

waived his Sixth Amendment right to counsel is a mixed question of law and fact

that we review de novo. United States v. Garey, 540 F.3d 1253, 1268 (11th Cir.

2008) (en banc). A criminal defendant can decline his Sixth Amendment right to

counsel and affirmatively assert his right to represent himself by “knowingly and

intelligently” waiving the right to counsel. Faretta v. California, 422 U.S. 806,

835, 95 S. Ct. 2525, 2541 (1975). In that situation, the “ideal method” of ensuring

that a defendant understands the consequences of the waiver is to conduct a

“Faretta inquiry” in which the court “inform[s] the defendant of the nature of the

charges against him, possible punishments, basic trial procedure and the hazards of

representing himself.” United States v. Kimball, 291 F.3d 726, 730 (11th Cir.

2002) (quotation marks omitted). We have identified several factors that are

important in determining whether a defendant’s decision to proceed pro se is valid.
Id. at 730–31.6

       In certain circumstances, a defendant’s conduct may lead a court to conclude

that he has knowingly and voluntarily waived his right to counsel. In Garey an



       6
         Those factors are: (1) the defendant’s age, health, and education; (2) the defendant’s
contact with lawyers before trial; (3) the defendant’s knowledge of the nature of the charges and
possible defenses and penalties; (4) the defendant’s understanding of the rules of evidence,
procedure, and courtroom decorum; (5) the defendant’s experience in criminal trials; (6) whether
standby counsel was appointed and, if so, the extent to which standby counsel aided in the trial;
(7) any mistreatment or coercion of the defendant; and (8) whether the defendant was attempting
to manipulate the trial. Kimball, 291 F.3d at 730.
                                               13
              Case: 18-12678      Date Filed: 09/02/2020    Page: 14 of 18



uncooperative defendant rejected counsel but also refused to affirmatively invoke

his right to self-representation. 540 F.3d at 1257. In that case, the district court

concluded that no conflict with counsel existed and then asked the defendant

several times whether he wanted to continue with the same attorney or represent

himself. Id. at 1259–62. The defendant refused to choose. Id. at 1262.

      We rejected the defendant’s contention that he had not knowingly and

voluntarily waived his right to counsel. Id. at 1269–70. We held that a

defendant’s uncooperative behavior can waive his right to counsel if he refuses the

services of competent, conflict-free counsel with awareness of his options and of

the potential consequences. Id. at 1267. We noted that the “best practice” is for a

district court to try first to engage the defendant in a Faretta inquiry, but if the

defendant refuses, it is enough “for the court to inform [him] unambiguously of the

penalties he faces if convicted and to provide him with a general sense of the

challenges he is likely to confront as a pro se litigant.” Id. The district court

followed that “best practice” here.

      The court repeatedly warned Wright that there was no good cause to

discharge his appointed counsel — first Fitzgerald, then Beck — and that Wright

must either continue with counsel or proceed pro se. Like the defendant in Garey,

Wright refused to make that choice and continued to demand new counsel. But,

absent good cause, an indigent defendant has no right to demand a different


                                           14
               Case: 18-12678        Date Filed: 09/02/2020       Page: 15 of 18



appointed lawyer. See id. at 1263. Once it became apparent that Wright would not

choose between the competent, conflict-free counsel he was offered and

proceeding pro se, the court conducted a Faretta inquiry. See Garey, 540 F.3d at

1266.

        In that inquiry, the court reviewed the charges against Wright and the

penalties he faced. It explained that he would be bound by the rules of evidence

and criminal procedure, and it confirmed that Wright understood. The court

cautioned Wright that it was not a “good idea” to proceed pro se, that he would be

on his own, and that the court could not give him advice on how to try his case.

After its inquiry, which gave Wright exactly the information we suggested in

Kimball it should, 291 F.3d at 730, the court then asked, “Is it your desire to

represent yourself?” Wright replied, “Yes, yes, yes.” That was enough. 7

        Because the record shows that Wright knowingly and voluntarily elected to

proceed pro se, the court was not required to conduct a second Faretta inquiry




        7
           Wright argues that some of the Kimball factors weigh against a finding that his waiver
was valid. He notes that the court failed to ask him about his age or physical or mental health,
but he does not state how those characteristics affected his ability to knowingly and voluntarily
waive his right to counsel. And, contrary to his contention, the court did ask him if he had
experience in representing himself in a criminal trial, and he replied that he had. Wright argues
that the court failed to question him as to his defenses or to “test him” on his understanding of
the trial court’s rules and procedures. But the purpose of a Faretta inquiry, as aided by the
Kimball factors, is “only to determine whether [Wright] understood that rules do exist . . . [and]
that he would be bound by [them].” Kimball, 291 F.3d at 731. He assured the court that he did.


                                                15
               Case: 18-12678        Date Filed: 09/02/2020       Page: 16 of 18



when Wright again declined to be represented by counsel at his sentence hearing.8

See Nelson v. Alabama, 292 F.3d 1291, 1295 (11th Cir. 2002) (recognizing that

failing to hold a Faretta hearing is not error as a matter of law if the record

demonstrates that the defendant knowingly and voluntarily elected to represent

himself).

                                               III.

       Wright’s final argument is that the district court erred by applying a

sentencing enhancement under U.S.S.G. § 2D1.1(b)(1) for his co-conspirator’s

possession of a firearm. He challenges the court’s findings that his co-conspirator,

Ernest Wooten, possessed a gun in furtherance of the conspiracy and that Wooten’s

possession of it was reasonably foreseeable to Wright. 9

       We review the district court’s findings of fact under the guidelines for clear

error and its application of the guidelines to those facts de novo. United States v.

Pham, 463 F.3d 1239, 1245 (11th Cir. 2006). Under the sentencing guidelines, a

two-level enhancement is appropriate when “a dangerous weapon (including a

firearm) was possessed” in connection with a drug offense. U.S.S.G.

§ 2D1.1(b)(1). The enhancement is designed to account for “the increased danger


       8
         Wright’s rejection of Fitzgerald after his reappointment, which followed Wright having
been pro se for several months, further shows that he knowingly and voluntarily chose to
represent himself with direct knowledge of the consequences.
       9
         Wooten possessed both a handgun and a rifle, but the district court found that only the
possession of the handgun was in furtherance of the conspiracy.
                                               16
             Case: 18-12678     Date Filed: 09/02/2020   Page: 17 of 18



of violence when drug traffickers possess weapons.” Id. cmt. n.11(A). It applies

to a co-conspirator’s possession of a firearm when “the possession was in

furtherance of the conspiracy, . . . the defendant was a member of the conspiracy at

the time of possession, and . . . the co-conspirator’s possession was reasonably

foreseeable by the defendant.” United States v. Fields, 408 F.3d 1356, 1359 (11th

Cir. 2005) (quotation marks omitted). To prove that the possession was in

furtherance of the conspiracy, the government need only show that the firearm

“was present.” Id. Once the government meets this burden, the burden shifts to

the defendant to demonstrate that a connection between the weapon and the

offense was “clearly improbable.” Id.

      At trial Wooten testified that he had been involved with Wright in a heroin

distribution scheme for approximately two years. He stored heroin belonging to

Wright at his house and, at Wright’s direction, would deliver it to a man named

Robert Lee. Lee would then pay Wright for the heroin. Police conducted a search

of Wooten’s home and recovered heroin and “a couple of guns.” At sentencing,

FBI Special Agent Jesse Marotta testified that Wooten admitted to owning the

guns that were seized from his house.

      Based on that testimony, it was not error for the court to conclude that

Wooten possessed the gun at his house where he stored heroin for Wright in

furtherance of the conspiracy. See id. And Wright could not show that a


                                         17
             Case: 18-12678     Date Filed: 09/02/2020    Page: 18 of 18



connection between the gun and the offense was “clearly improbable.” See id.

(holding that a connection between a seized firearm and the drug conspiracy was

not clearly improbable where firearms were present at locations where

co-conspirators sold drugs); United States v. Fernandez, 58 F.3d 593, 599 (11th

Cir. 1995) (noting that the defendant dried and stored marijuana at his trailer and

rejecting his argument that it was clearly improbable that a pistol found in his

trailer was connected with the drug offense).

      Nor did the court err in determining that it was reasonably foreseeable to

Wright that Wooten would have a gun to protect the heroin he was storing at

Wright’s direction. See Fields, 408 F.3d at 1359–60. We have noted that “guns

are a tool of the drug trade,” that “[t]here is a frequent and overpowering

connection between the use of firearms and narcotics traffic,” and that it is

“reasonably foreseeable that a co-conspirator would possess a firearm where the

conspiracy involved trafficking in lucrative and illegal drugs.” Pham, 463 F.3d at

1246 (quotation marks omitted). In the trafficking trade, “drugs and guns go

together.” United States v. Lopez, 649 F.3d 1222, 1242 (11th Cir. 2011) (“[T]his

Court has long recognized that, as Forrest Gump might say, drugs and guns go

together like peas and carrots.”). The district court did not err in enhancing

Wright’s sentence under § 2D1.1(b)(1).

      AFFIRMED.


                                          18